Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-17 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 3, replace “one or more” with –at least one--.
	Claim 8 is confusing. Claim 8 is a nanowire energy storage device requiring a nanowire energy storage device of claim 1. Claim 8 should be written in independent form.   
	Claim 8, line 4, the limitation, “a total poly(methylmethacrylate) (PMMA) gel layer thickness of the nanowire storage device” is confusing.  Is this a total of both PMMA layers? Is there a gel layer between the first and second capacitor? 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7-10 of prior U.S. Patent No. 10,347,434. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,347,434. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘434 discloses a nanowire energy storage device comprising:
a cathode (C: 1, L: 3),
an anode, wherein one or more of the cathode and the anode comprises a plurality of nanowires (C: 1, L: 4-5), and
a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel (C: 1, L: 6-8).
Regarding claim 2, ‘434 discloses the storage device is one of a battery and a capacitor (C: 2, L: 1-2).
Regarding claim 3, ‘434 discloses the anode and cathode are coupled to metal contacts (C: 3, L: 1-2).
Regarding claim 4, ‘434 discloses the metal contacts are gold contacts (C: 4, L: 1-2).
Regarding claim 5, ‘434 discloses the plurality of nanowires has a reversible cycle stability of more than 100,000 cycles (C: 5, L: 1-2).
Regarding claim 6, ‘434 discloses the plurality of nanowires has a reversible cycle stability of more than 200,000 cycles (C: 5, L: 1-2).
Regarding claim 7, ‘434 discloses the plurality of nanowires are symmetrical 8-MnO2 nanowires (C:6, L: 1-2)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thai et al. (100k cycles and Beyond: Extraordinary Cycle Stability for MnO2 Nanowires Imparted by a Gel Electrolyte).
Regarding claim 1, Thai et al. disclose a nanowire energy storage device, comprising:
a cathode (P: 58; fig. 1a),
an anode, wherein one or more of the cathode and the anode comprises a plurality of nanowires (P: 58; fig. 1 a, - fig. 1 a – 1d), and
a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel (P: 58; fig. 1a, 1e).
Regarding claim 2, Thai et al. disclose the storage device is one of a battery and a capacitor (P: 58, fig. 1 description).
Regarding claim 3, Thai et al. disclose the anode and cathode are coupled to metal contacts (P: 58, fig. 1a).
Regarding claim 4, Thai et al. disclose the metal contacts are gold contacts (P: 58, fig. 1a).
Regarding claim 5, Thai et al. disclose the plurality of nanowires has a reversible cycle stability of more than 100,000 cycles (P: 61, C: 2, table 1).
Regarding claim 6, Thai et al. disclose the plurality of nanowires has a reversible cycle stability of more than 200,000 cycles (P: 61, C: 2, table 1).
Regarding claim 7, Thai et al. disclose the plurality of nanowires are symmetrical ƌ-MnO2 nanowires (P: 61, fig. 4, Scheme 1).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duay et al. (Highly flexible pseudocapacitor based on freestanding heterogeneous MnO2/conductive polymer nanowire arrays).
Regarding claim 1, Duay et al. disclose a nanowire energy storage device, comprising:
a cathode (P: 3332; Scheme 1b),
an anode, wherein one or more of the cathode and the anode comprises a plurality of nanowires (P: 3332; Scheme 1b), and

Regarding claim 2, Duay et al. disclose the storage device is one of a battery and a capacitor (title).
Regarding claim 3, Duay et al. disclose the anode and cathode are coupled to metal contacts (P: 3331, Assembly of the deice section).
Regarding claim 4, Duay et al. disclose the metal contacts are gold contacts (P: 3331, Assembly of the deice section).
Regarding claims 5-6, Duay et al. disclose the plurality of nanowires has a reversible cycle stability of more than 200,000 cycles.
Claims 5-6 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, Duay et al. disclose a nanowire energy storage device, comprising: a cathode (P: 3332; Scheme 1b), an anode, wherein one or more of the cathode and the anode comprises a plurality of nanowires (P: 3332; Scheme 1b), and a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel (P: 3331; Assembly of device section).
When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (A Lithographically Patterned Capacitor with Horizontal Nanowires of Length 2.5 mm) in view of Duay et al. (Highly flexible pseudocapacitor based on freestanding heterogeneous MnO2/conductive polymer nanowire arrays).
Regarding claim 1, Yan et al. disclose a nanowire energy storage device, comprising:
a cathode (P: 5018; abstract),
an anode, wherein one or more of the cathode and the anode comprises a plurality of nanowires (P: 5018; abstract 1b).
Yan et al. disclose the claimed invention except for a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel.
Duay et al. disclose a nanowire energy storage device, comprising:
a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein a cathode and an anode are embedded in the PMMA electrolyte gel (P: 3331; Assembly of device section).

Regarding claim 2, Yan et al. disclose the storage device is one of a battery and a capacitor (title).
Regarding claim 3, Yan et al. disclose the anode and cathode are coupled to metal contacts (P. 5020 fig. 2a, 2b, 3a-3e).
Regarding claim 4, Yan et al. disclose the metal contacts are gold contacts (P:5020, fig. 2a, 2b, 3a-3e ).
Regarding claims 5-6, Yan et al. disclose the plurality of nanowires has a reversible cycle stability of more than 200,000 cycles.
Claims 5-6 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, Duay et al. disclose a nanowire energy storage device, comprising: a cathode (P: 5018; abstract), an anode, wherein one or more of the cathode and the anode comprises a plurality of nanowires (P: 5018; abstract 1b), and a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel (Yan et al.).
When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 7, Yan et al. disclose the plurality of nanowires are symmetrical ƌ-MnO2 nanowires (abstract).

Claims 8-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (A Lithographically Patterned Capacitor with Horizontal Nanowires of Length 2.5 mm) and Duay et al. (Highly flexible pseudocapacitor based on freestanding heterogeneous MnO2/conductive polymer nanowire arrays), further in view of Tian et al. (CN 104952630).
Regarding claim 8, as best understood, Yan et al. disclose a first nanowire energy storage device according to claim 1.
Yan et al. do not disclose a second capacitor formed on the first capacitor and the gel electrolyte has a thickness of 1 µm or less.
The examiner takes official notice that stacking multiple-like capacitors on top of each other is known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a second nanowire capacitor on the first nanowire capacitor, since such a modification would form a system having increased capacitance. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date to form the thickness of the PMMA layers of 1 µm or less (finger separation) in order to form a micro-supercapacitor having desired capacitance. 
Regarding claim 9, the modified Yan et al. disclose the first nanowire energy storage device and the second nanowire storage device are pressed together such that electrical contacts (Au – see abstract fig. - Yan et al.) are on opposite ends of the storage device with sufficient offset of a glass layer (see fig. 1b – p: 5019) of the first nanowire storage device and a glass layer (see fig. 1b – 5019) of the second nanowire storage device.
Regarding claim 11, the modified Yan et al. disclose an operating voltage of the storage device is 1.8V.
Claim 11 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 8 above, the modified Duay et al. disclose the claimed device.
When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for 
Regarding claim 12, the modified Yan et al. disclose the storage device has a reversible cycle stability of more than 100,000 cycles.
Claim 12 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 8 above, the modified Duay et al. disclose the claimed device.
When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (A Lithographically Patterned Capacitor with Horizontal Nanowires of Length 2.5 mm) and Duay et al. (Highly flexible pseudocapacitor based on freestanding heterogeneous MnO2/conductive polymer nanowire arrays) and Tian et al. (CN 104952630), as applied to claim 8 above, and further in view of Strange et al. (US 6,377,442
Regarding claim 10, Yan et al. disclose the claimed invention except for the device is hermetically sealed using hot glue.
Strange et al. disclose a seal using hot glue (C:4, L: 20-23).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848